                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CORNELIUS HARRELL,                                )
                                                  )
                       Petitioner,                )
                                                  )
       vs.                                        )      Case No. 19-cv-481-SMY
                                                  )
SHERIFF, Jefferson County Jail,                   )
                                                  )
                       Respondent.                )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court for consideration of Petitioner Cornelius Harrell’s Amended

Petition for Habeas Corpus Relief (Doc. 14). Harrell originally filed his Petition in the United

States District Court for the Southern District of Indiana (Doc. 1). At the time, he was an Indiana

state detainee but was incarcerated in the Jefferson County Jail in Mt. Vernon, Illinois. The

Southern District of Indiana construed the action as having been brought pursuant to 28 U.S.C.

§ 2241 (Doc. 8) and transferred it to this Court. (Doc. 9).

       Respondent has filed a Response to the Amended Petition and Motion to Dismiss (Doc.

21), asserting that Harrell is no longer incarcerated at the Jefferson County Jail. Further, after

Harrell was transferred back to the Vanderburgh County Jail in Indiana, he was released from

custody altogether on June 30, 2019. (Doc. 21, p. 2). As such, Respondent asserts that Harrell’s

claims have become moot. (Doc. 21, pp. 2-5). The Court provided Harrell the opportunity to

respond to the Motion to Dismiss in an Order that was mailed to his last known address. (Doc.

22). His September 16, 2019 response deadline has come and gone and the Court has received no

correspondence from Harrell.


                                                 1
       “The inability to review moot cases stems from the requirement of Article III of the

Constitution which limits the exercise of judicial power to live cases or controversies.” A.M. v.

Butler, 360 F.3d 787, 790 (7th Cir. 2004). The Seventh Circuit directs a federal court to “dismiss

a case as moot when it cannot give the petitioner any effective relief.” Ibid. That is the present

situation. Respondent has documented that Harrell has been granted the relief he requested, which

was release from what he alleged to be wrongful incarceration. (Doc. 21, p. 2; Doc. 21-1, pp. 1-

2). Because this Court can no longer afford Harrell any effective relief, the case has become moot

and will be dismissed.

                                            Disposition

       For the foregoing reasons, Respondent’s Motion to Dismiss (Doc. 21) is GRANTED. This

habeas corpus action is DISMISSED WITHOUT PREJUDICE as moot. All pending motions

are DENIED AS MOOT.

       The Clerk of Court is DIRECTED to enter judgment in accordance with this order.

       If Harrell wishes to appeal the dismissal of this action, his notice of appeal must be filed

with this Court within 30 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A motion for

leave to appeal in forma pauperis (“IFP”) must set forth the issues Harrell plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). If Harrell does choose to appeal and is allowed to proceed

IFP, he will be liable for a portion of the $505.00 appellate filing fee (the amount to be determined

based on his prison trust fund account records for the past six months) irrespective of the outcome

of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d

724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and timely motion filed pursuant to Federal

Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A



                                                 2
Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of the

judgment, and this 28-day deadline cannot be extended. Other motions, including a Rule 60

motion for relief from a final judgment, do not toll the deadline for an appeal.

                                    Certificate of Appealability

       Should Harrell desire to appeal this Court’s ruling dismissing his habeas petition, he must

first secure a certificate of appealability, either from this Court or from the court of appeals. See

FED. R. APP. P. 22(b); 28 U.S.C. § 2253(c)(1); Evans v. Circuit Court of Cook Co., 569 F.3d 665

(7th Cir. 2009) (certificate of appealability is required for state prisoner in pre-trial custody whose

detention arose from a state court order).       Pursuant to 28 U.S.C. § 2253, a certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.”

       This requirement has been interpreted by the Supreme Court to mean that an applicant must

show that “reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). A petitioner need not show

that his appeal will succeed, Miller-El v. Cockrell, 537 U.S. 322, 337 (2003), but he must show

“something more than the absence of frivolity” or the existence of mere “good faith” on his part.

Id. at 338 (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). If the district court denies the

request, a petitioner may request that a circuit judge issue the certificate. FED. R. APP. P. 22(b)(1)-

(3).

       For the reasons detailed above, the Court has determined that Harrell’s habeas corpus claim

has become moot, therefore, his Petition no longer presents any grounds for habeas relief.

Furthermore, the Court finds no basis for a determination that its decision is debatable or incorrect.

Thus, Harrell has not made “a substantial showing of the denial of a constitutional right.”



                                                  3
IT IS THEREFORE ORDERED that a certificate of appealability shall NOT be issued.

IT IS SO ORDERED.

DATED: December 20, 2019


                                        s/ Staci M. Yandle
                                        STACI M. YANDLE
                                        United States District Judge




                                    4
